Citation Nr: 9926780	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946.

This appeal arises from an April 1998 rating decision from 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO), which denied the veteran's claim for 
entitlement to a special monthly pension by reason of being 
in need of regular aid and attendance of another person or on 
account of being housebound. 


REMAND

The Board finds that the claim for entitlement to special 
monthly pension benefits is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The representative in a VA Form 646, dated in August 1998, 
states that several medical conditions, including chronic 
obstructive pulmonary disease and anemia, affecting the 
veteran, have not been either considered or rated by the RO.  

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance is 
entitled to additional compensation.  38 U.S.C.A. § 1521 
(West 1991).  A veteran shall be considered to be in need of 
regular aid and attendance if he or she is "so nearly 
helpless . . . as to need or require the regular aid and 
attendance of another person."  38 U.S.C.A. § 1502(b) (West 
1991).  See 38 C.F.R. § 3.351(b) (1998).

The specific criteria for establishing a permanent need for 
aid and attendance includes:

inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid . . . ; 
inability of the claimant to feed himself (herself) through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment . 
. . . It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1998).

VA compensation for housebound status is warranted if the 
veteran is entitled to pension under 38 U.S.C.A. § 1521 (West 
1991) and is not in need of regular aid and attendance, if, 
in addition to having a single permanent disability rated 100 
percent, the veteran:

1.  Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

2.  Is 'permanently housebound' by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. §3.351(d) 
(1998).  See 38 U.S.C.A. § 1521(e) (West 1991).  

Initially, it is noted that the veteran was awarded a 
nonservice-connected pension by the RO, effective in May 
1978.  

The evidence of record includes a hospitalization discharge 
summary from St. Luke's Hospital located in Saginaw, 
Michigan.  This summary is noted to include diagnoses of, in 
part, chronic obstructive pulmonary disease and anemia.  
These conditions have not been rated by VA.  The Board points 
out that, as noted above, that the criteria for meeting 
entitlement to housebound benefits contemplates a schedular 
component.  

The veteran has indicated that he received treatment at the 
VAMC in Ann Arbor for circulation problems involving his 
right leg and at the VAMC in Saginaw.  He has also reported 
significant problems with incontinence.

Based on these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for all disorders from 
1996 to the present.  The RO is requested 
to obtain all records, which are not on 
file.  He should be informed that he has 
the opportunity to submit any additional 
evidence and arguments in support of his 
claim.

2.  The RO should obtain all medical 
records from the VAMC in Saginaw and Ann 
Arbor, Michigan covering the period from 
1996 to the present.  

3.  A VA examination should be conducted 
in order to determined the severity of 
all disabilities, to include 
thrombophlebitis, incontinence, COPD, 
liver disorder, and anemia.  It is 
requested that the examiner obtain a 
detailed medical history from the veteran 
in order to ensure that all disabilities 
are evaluated, to include urinary 
frequency and voiding dysfunction.  In 
addition to pulmonary function testing, 
any other tests and any specialized 
examinations deemed necessary should be 
conducted.  The claims file and a copy of 
this REMAND are to be furnished to the 
examiner prior to the requested 
examination.  

4.  The RO should schedule the veteran 
for an Examination for Housebound Status 
or Permanent Need for Regular Aid and 
Attendance.  The examiner should be 
afforded an opportunity to review the 
veteran's claims file, including a copy 
of this REMAND, prior to the requested 
examination.  In association with this 
examination the examiner should complete 
a VA FORM 21-2680 or it's equivalent.

5.  After the above development has been 
completed, the RO should, following any 
additional development of the evidence 
deemed appropriate by the RO, 
readjudicate the issue in appellate 
status, to include assigning the 
appropriate rating percentages for all 
disabilities diagnosed.

If the benefit sought is not granted, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case and an opportunity to respond. In view 
of the schedular component of Housebound benefits, the 
Supplemental Statement of the Case should include all rating 
criteria.  The case should then be returned to the Board for 
further appellate consideration. 

The Board also again points out that the veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


